UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LARRY L. PRESSLEY,                     
                Plaintiff-Appellant,
                 v.
JOHN DOE, Mailroom Coordinator of
South Carolina Department of                      No. 03-7135
Corrections; GARY D. MAYNARD,
Director of the South Carolina
Department of Corrections,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Beaufort.
                Cameron M. Currie, District Judge.
                            (CA-02-4020)

                  Submitted: December 11, 2003

                      Decided: December 23, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.


                             COUNSEL

Larry L. Pressley, Appellant Pro Se. Steven Michael Pruitt, MCDON-
ALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood,
South Carolina, for Appellees.
2                           PRESSLEY v. DOE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Larry L. Pressley seeks to appeal the district court’s order accept-
ing the recommendation of the magistrate judge and denying relief on
his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record
and the district court’s opinion and to the extent that Pressley’s objec-
tions to the magistrate judge’s report were sufficient to preserve
appellate review, there was no reversible error. Accordingly, we
affirm for the reasons stated by the district court. See Pressley v. Doe,
No. CA-02-4020 (D.S.C. July 16, 2003); see also Wright v. Collins,
766 F.2d 841, 845-46 (4th Cir. 1985); Orpiano v. Johnson, 687 F.2d
44, 47 (4th Cir. 1982). Because, however, Pressley’s action was dis-
missed upon a grant of summary judgment to the Defendants, we
vacate the district court’s order to the extent it assessed a strike pursu-
ant to 28 U.S.C. § 1915(g) (2000). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                          AFFIRMED IN PART; VACATED IN PART